ORDER
The Office of the Disciplinary Counsel has filed a petition asking the Court to place respondent on interim suspension pursuant to Rule 17(b), RLDE, Rule 413, SCACR. The Office of the Disciplinary Counsel further requests that respondent be enjoined from making disbursements from any account which respondent maintained as a trust or escrow account, or any other account into which respondent deposited client or trust monies. Finally, the Office of the Disciplinary Counsel asks that an attorney to protect client interests be appointed pursuant to Rule 31, RLDE, Rule 413, SCACR.
IT IS ORDERED that the petition is granted and respondent is suspended from the practice of law in this State until further order of this Court.
IT IS FURTHER ORDERED that respondent is enjoined from making disbursements from any account which respondent maintained as a trust or escrow account, or any other account into which respondent deposited client or trust monies.
IT IS FURTHER ORDERED that Michael H. Montgomery, Esquire, is hereby appointed to assume responsibility for respondent’s client files, trust account(s), escrow account(s), operating account(s), and any other account(s) into which respondent may have deposited client or trust monies. Mr. Montgomery shall take action as required by Rule 31, RLDE, Rule 413, SCACR, to protect the interests of respondent’s clients. Mr. Montgomery may make disbursements from respondent’s trust account(s), escrow account(s), operating account(s), and any other law office accounts respondent may maintain that are necessary to effectuate this appointment.
This Order, when served on any bank or other financial institution maintaining trust, escrow and/or operating ac*20count(s) of respondent, shall serve as notice to the bank or other financial institution that Michael H. Montgomery, Esquire, has been duly appointed by this Court.
Finally, this Order, when served on any office of the United States Postal Service, shall serve as notice that Michael H. Montgomery, Esquire, has been duly appointed by this Court and has the authority to receive respondent’s mail and the authority to direct that respondent’s mail be delivered to Mr. Montgomery’s office.
/s/ Ernest A. Finney, Jr., C.J. FOR THE COURT